Case: 14-13129   Date Filed: 04/23/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13129
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cr-00412-VEH-SGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER SHAWN LINTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 23, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-13129     Date Filed: 04/23/2015   Page: 2 of 5


      Christopher Shawn Linton was caught operating a Ponzi scheme. The

principal victims were investors in Integrity Capital LLC, a firm he had formed

and was managing. Contrary to Linton’s fraudulent misrepresentations, the

victims’ investments were not used to acquire the ownership of Integrity Capital,

Inc. Instead, Linton used their investments to line his own pockets. He effectively

stole $2,519,517 from twelve investors. In addition, his fraudulent statements to a

bank induced it to loan Southlake Real Estate Group LLC, an entity he was

managing, $908,650 and thereafter to sustain a loss of $19,850. In the end, Linton

pleaded guilty to five counts of a twenty-one count indictment: Count 1, wire

fraud, 18 U.S.C. § 1343; Count 8, mail fraud, 18 U.S.C. § 1341; Count 16, money

laundering, 18 U.S.C. § 1957; Count 19, securities fraud, 15 U.S.C. §§ 77q(a)(1)

and (x); and Count 21, bank fraud, 18 U.S.C. § 1344.

      At sentencing, the District Court determined the applicable Guidelines

sentence range to be 57 to 71 months’ imprisonment. Linton asked for a sentence

of probation with special conditions of home confinement and community service.

He argued that he had been battling undiagnosed bipolar disorder when he

committed his crimes, and submitted a psychiatric evaluation purportedly

containing a bipolar disorder diagnosis. The court found that the evaluation was

not a diagnosis of bipolar disorder. Instead, Linton had told the evaluating doctor

that he previously had been diagnosed with bipolar disorder, and the doctor “took

                                         2
               Case: 14-13129     Date Filed: 04/23/2015    Page: 3 of 5


him at his word.” The court rejected Linton’s sentencing request and sentenced

him to concurrent prison terms of 71 months on Counts 1, 8, 16 and 21, and 60

months on Count 19.

      Linton appeals his sentences, arguing (1) that the District Court erred in

ruling that he failed to show that he was suffering from a bipolar disorder, and (2)

that his attorney’s failure to object to the ruling constituted ineffective assistance of

counsel. We affirm.

      At sentencing, the District Court addressed Linton’s evidence that he was

suffering from a bipolar disorder thusly:

              The document filed under seal, which your attorney
      believes shows a diagnosis of bipolar disorder and which is
      signed by Steven Bonner M.D., and it’s dated 9-13-2012 as
      to the signature and 9-12-2012 as to the date I guess it was
      dictated, actually, isn’t a diagnosis of bipolar disorder, as I
      read it. He came in and his history – in his history, he said he
      previously had been diagnosed with bipolar disorder. That’s
      in paragraph B at the third line. So this doctor took him at his
      word. Lots of people took Mr. Linton at his word. There is no
      indication on here that any test was administered to Mr.
      Linton upon which a doctor could base a diagnosis of bipolar
      disorder.
              So I think it’s a reasonable inference for me to think
      that he just said he suffered bipolar disorder and his most
      recent episode and what it was and how strong it was. I don’t
      find it to be a diagnosis of bipolar disorder. There may be
      one, but I don’t find it to be one.

Doc. 46 at 78-79. The court later said, “You talked about your disease having

control of your mind, your disease, which I’m still not convinced you have, I’ve

                                            3
              Case: 14-13129     Date Filed: 04/23/2015    Page: 4 of 5


still seen no diagnosis of, I’m not qualified to render a diagnosis, so I won’t

venture there.” Id. at 80.

      Linton properly concedes that he did not object to the District Court’s ruling.

We therefore review it for plain error. Linton points us to no authority indicating

that the ruling was error, much less plain error. His first argument therefore fails.

      We routinely decline to address on direct appeal an argument, like Linton’s

second argument, that defense counsel rendered ineffective assistance in violation

of the Sixth Amendment. “The preferred means for deciding a claim of ineffective

assistance of counsel is through a 28 U.S.C. § 2255 motion,” where the record can

be developed as to why counsel’s performance may, or may not, have been

constitutionally inadequate. United States v. Patterson, 595 F.3d 1324, 1328 (11th

Cir. 2010) (quotation omitted). In this case, however, given the record before us,

we can consider and dispose of the argument.

      Linton asked for a non-incarcerative sentence in a facility where he could

receive mental health treatment, because his bipolar disorder caused him to act out

of character. The court found that a non-incarcerative sentence would not

adequately promote respect for the law, but also recommended that Linton be

placed in a facility that focused on mental health. Since the court accounted for

Linton’s mental health problems while fashioning a sentence within the Guidelines

sentence range, he cannot show a reasonable probability that the result of the

                                           4
              Case: 14-13129     Date Filed: 04/23/2015    Page: 5 of 5


proceeding would have been different had counsel objected to the court’s finding

that his proffered psychiatric evaluation did not constitute a bipolar disorder

diagnosis.

      AFFIRMED.




                                          5